Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/114930 on July 28, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.  Accordingly, Claims 1-9 are pending in this application.  Claims 1, 4, and 7 are independent claims and have been amended.
Applicant’s Amendment, filed October 29, 2021, has been fully considered and entered.  Accordingly, Claims 1-9 are pending in this application.  Claims 1, 4, and 7 are independent claims and have been amended.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 4 and 7.  Specifically, the prior art does not disclose:
“wherein the processor is further configured to perform: repeating from a process of the degree of partial similarity calculation to a process of the determination of whether to exclude the registered vector based on the comparison between the upper limit of the registered vector and the threshold, while gradually increasing a variable number of “d”, the variable value of “d” representing a dimension number of the portion of the input vector and the portion of the registered vector, until the value reaches “d = D”;
wherein “D” is the dimension of the input vector and the registered vector.” 
Dependent Claims 2, 3, 5, 6, 8, and 9, being definite, further limiting, and fully enabled by the Specification, are also allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Dempsey (PG Pub. No. 2002/0147754 A1), which concerns vector difference measures for data classifiers.
Jacobs (PG Pub. No. 2005/0097019 A1), which concerns a system and method for validating financial instruments.
Li (PG Pub. No. 2006/0093208 A1), which concerns k-nearest neighbors and open set recognition using transduction.
Stork (WO2001039123 A1), which concerns dynamic thresholding of segmented data sets and display of similarity values in a similarity range.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161